NUMBER 13-11-584-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                IN RE UNITED FIRE AND CASUALTY COMPANY


                          On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

                  Before Justices Rodriguez, Vela, and Perkes
                      Memorandum Opinion Per Curiam1

       Relator, United Fire and Casualty Company, filed a petition for writ of mandamus

in the above cause on September 15, 2011.                 Relator contends that the trial court

abused its discretion in denying its motion to disqualify counsel for real parties in

interest, Jamail and Smith Construction f/k/a Jamail Construction.

       The Court, having examined and fully considered the petition for writ of

mandamus and the mandamus record, is of the opinion that relator has not met its



       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
burden to obtain mandamus relief. Accordingly, relator’s petition for writ of mandamus

is denied. See TEX. R. APP. P. 52.8(a).




                                              PER CURIAM


Delivered and filed the
27th day of September, 2011.




                                          2